Citation Nr: 1228944	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-36 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than June 29, 2010, for the granting of an increased rating (from 30 percent to 50 percent) for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.   

The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

In an October 2011 rating decision, the RO granted the Veteran an increased rating (from 30 percent to 50 percent) for the Veteran's service connected PTSD.  The increased rating was made effective June 29, 2010.  In November 2011, the Veteran submitted a timely notice of disagreement in which he indicated that the effective date of the increase should be December 3, 2008.  The RO has yet to issue a statement of the case in response to the Veteran's notice of disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of excessive noise exposure during active duty service.  

2.  The Veteran's tinnitus is the result of excessive noise exposure during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in- service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Prior to entering service, the Veteran underwent a VA examination (dated June 1966).  An audiological examination revealed that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 0, 0, 0, and 10 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 10, 5, 0, and 5 decibels respectively.  

The Veteran underwent another VA audiologic examination upon separation from service.  The September 1968 examination report reveals that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 0, 5, -5, and 10 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 0, 0, -5, and 15 decibels respectively.  

The Veteran underwent a VA examination in July 2008.  The Veteran complained of bilateral hearing loss and bilateral tinnitus.  He reported exposure to excessive noise while in the military (in the form of tanks, Howitzer fire, mine explosions, and radio headphones squelch).  He also reported a specific incident in which his hearing levels decreased and he noted ringing in his ears.  He stated that the hearing loss and ringing subsided in the hours following the incident.  He also reported working on a sanitation truck in Manhattan for 12 years, during which time he was exposed to truck engine noise without hearing protection.  He denied recreational noise exposure.    

Upon examination, right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 25, 30, 35, 60, and 70 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 40, 35, 35, 70, and 80 decibels respectively.  The Veteran was diagnosed with bilateral hearing loss.  The examiner opined that hearing loss and tinnitus were not caused by or a result of military exposure.  The bases for the opinions were that (1) the Veteran's hearing loss in service (at both his entrance examination and separation examination) was normal bilaterally, and (2) the Veteran did not complain of tinnitus in the interview with the examiner.    

The Veteran submitted a November 2008 correspondence from Dr. S.S.R.  In it, Dr. S.S.R. states that she conducted an audiological examination in November 2008.  Right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 45, 45, 50, 75, and 70 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 55, 50, 55, 80, and 75 decibels respectively.  Dr. S.S.R. found that the Veteran had moderate sloping to profound sensorineural hearing loss bilaterally.  She also stated that the Veteran has bilateral tinnitus whose onset was more than 20 years ago.  She indicated that she reviewed the Veteran's service treatment records.  She noted that the Veteran was exposed to anti-aircraft 50 caliber machine gun fire and 60 caliber machine guns.  She also noted that the service records reflect exposure to heavy mortar, rockets, and recoilless rifle fire from the enemy.  She explained that excessive noises have proven to be most harmful and that she is certain that the Veteran was exposed to toxic levels of noise while serving in Vietnam.  She stated that in her professional opinion, the Veteran suffered significant acoustic trauma while serving in the Army; and that it lead to his current hearing loss and tinnitus.   

At his May 2012 Board hearing, the Veteran testified that he never experienced hearing loss or tinnitus prior to service; but that he began to experience hearing loss and buzzing in his ears approximately one year after returning from Vietnam.    He testified that his greatest level of acoustic trauma was combat (and that it was greater than the noise exposure sustained when he was driving a sanitation truck).  He noted that the VA examination report states that he did not report tinnitus at the examination.  He testified that he did not know what tinnitus was; and that he thought the examiner was asking about tenderness in his ear.  At the time of the examination he was denying tenderness in the ears.    

In a September 2008 rating decision, the RO acknowledged that the Veteran's DD Form 214 reflected that he was a light weapons infantry during service.  Consequently, the RO conceded exposure to acoustic trauma.  The RO's rationale for denial of the claims was that Dr. S.S.R. did not have access to the Veteran's entire claims file; and consequently, her opinion was less probative than the opinion rendered by the VA examiner.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds that there are no substantial or significant factors which favor one opinion over another.  Dr. S.S.R. stated that she had reviewed the service treatment records.  She presumably was aware of the normal findings in service.  She nonetheless found that the noise exposure sustained during service was more likely than not responsible for the Veteran's current hearing loss and tinnitus.  As the Board finds that each medical opinion is of equal probative value, the evidence is in relative equipoise.

Additionally, the Board finds that the Veteran provided credible testimony that he sustained hearing loss and tinnitus during service.  In giving the benefit of the doubt to the Veteran, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that an RO correspondence dated April 2008 letter informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  To this extent, the appeal is granted.  


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement in response to the October 2010 rating decision that granted the Veteran an increased rating for PTSD, effective June 29, 2010.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to an effective date earlier than June 29, 2010, for the granting of an increased rating (from 30 percent to 50 percent ) for PTSD.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  
  
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


